      Case 9:17-cv-00089-DLC Document 278 Filed 10/29/18 Page 1 of 8



[Submitted by:]

Timothy J. Preso                                  Beth Baldwin
Joshua R. Purtle                                  Ziontz Chestnut
Earthjustice                                      2101 Fourth Avenue, Suite 1230
313 East Main Street                              Seattle, WA 98121
Bozeman, MT 59715                                 (206) 448-1230 | Phone
(406) 586-9699 | Phone                            (206) 448-0962 | Fax
(406) 586-9695 | Fax                              bbaldwin@ziontzchestnut.com
tpreso@earthjustice.org
jpurtle@earthjustice.org                          Counsel for Plaintiff Northern
                                                  Cheyenne Tribe
Counsel for Plaintiffs Sierra Club, Center for
Biological Diversity, and National Parks
Conservation Association, and Local Counsel
for Plaintiff Northern Cheyenne Tribe

(additional counsel listed on signature page)

                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

CROW INDIAN TRIBE, et al.,                )
                                          )     Case No. CV 17-89-M-DLC
               Plaintiffs,                )
                                          )     (consolidated with Case Nos.
       v.                                 )     CV 17-117-M-DLC,
                                          )     CV 17-118-M-DLC,
UNITED STATES OF AMERICA,                 )     CV 17-119-M-DLC,
et al.,                                   )     CV 17-123-M-DLC, and
                                          )     CV 18-16-M-DLC)
               Federal Defendants,        )
                                          )     ORGANIZATIONAL
       and                                )     PLAINTIFFS’ UNOPPOSED
                                          )     JOINT MOTION TO EXTEND
STATE OF WYOMING, et al.,                 )     DEADLINE FOR MOTIONS
                                          )     FOR ATTORNEY FEES AND
               Defendant-Intervenors.     )     COSTS
                                          )
        Case 9:17-cv-00089-DLC Document 278 Filed 10/29/18 Page 2 of 8



      Plaintiffs in Case Nos. 17-89 (Crow Indian Tribe, et al.), 17-117 (Humane

Society of the United States, et al.), 17-118 (WildEarth Guardians), 17-119

(Northern Cheyenne Tribe, et al.), and 17-123 (Alliance for the Wild Rockies, et

al.) (collectively, “Organizational Plaintiffs”) hereby request that this Court extend

the deadline for Organizational Plaintiffs’ motions for attorney fees and costs.

Pursuant to Federal Rule of Civil Procedure 54(d)(2)(B)(i), unless a statute or court

order provides otherwise, a party has 14 days following the entry of judgment in

which to move for an award of fees and costs. Given this Court’s entry of

judgment on October 23, 2018, see ECF No. 275, Organizational Plaintiffs’

attorney fee motions would be due on November 6, 2018, under that rule. By this

motion, Organizational Plaintiffs request an extension of this deadline until 30

days following the deadline for appeal or, if an appeal is noticed, 30 days

following the final disposition of any appeal.

      Counsel for Organizational Plaintiffs has conferred with counsel for the

Federal Defendants and Defendant-Intervenors, who stated that they do not oppose

this motion.

      This motion should be granted pursuant to Federal Rule of Civil Procedure

54(d)(2)(B) in the interest of efficient resolution of the attorney fee issue and

judicial economy. Granting the requested extension will facilitate efficient

resolution of Organizational Plaintiffs’ claims for attorney fees and costs in light of

                                           1
        Case 9:17-cv-00089-DLC Document 278 Filed 10/29/18 Page 3 of 8



the time remaining for the parties to notice an appeal of this Court’s judgment

pursuant to Federal Rule of Appellate Procedure 4(a)(1)(B), as a motion filed

within the ordinary 14-day timeframe specified by Federal Rule of Civil Procedure

54(d)(2)(B)(i) could be superseded by a later-filed notice of appeal.

      In the event that no appeal is filed or that the final disposition of any such

appeal is in Organizational Plaintiffs’ favor, granting the requested extension will

promote efficiency and judicial economy by allowing time for Organizational

Plaintiffs and the Federal Defendants to pursue settlement discussions aimed at

resolving Organizational Plaintiffs’ claims for fees and costs without the need for

this Court’s adjudication of any disputed issues.

      Accordingly, for the foregoing reasons, Organizational Plaintiffs respectfully

request that this Court extend their deadline for a motion for attorney fees and

costs until 30 days following the deadline for appeal or, if an appeal is noticed, 30

days following the final disposition of any appeal. A proposed order accompanies

this motion.




                                          2
Case 9:17-cv-00089-DLC Document 278 Filed 10/29/18 Page 4 of 8



Respectfully submitted this 29th day of October, 2018.

                              /s/ Timothy J. Preso
                              Timothy J. Preso
                              Joshua R. Purtle
                              Earthjustice
                              313 East Main Street
                              Bozeman, MT 59715
                              (406) 586-9699 | Phone
                              (406) 586-9695 | Fax
                              tpreso@earthjustice.org
                              jpurtle@earthjustice.org

                              Counsel for Plaintiffs Sierra Club, Center
                              for Biological Diversity, and National Parks
                              Conservation Association and Local
                              Counsel for Plaintiff Northern Cheyenne
                              Tribe

                              Beth Baldwin
                              Ziontz Chestnut
                              2101 Fourth Avenue, Suite 1230
                              Seattle, WA 98121
                              (206) 448-1230 | Phone
                              (206) 448-0962 | Fax
                              bbaldwin@ziontzchestnut.com

                              Counsel for Plaintiff Northern Cheyenne
                              Tribe




                                 3
Case 9:17-cv-00089-DLC Document 278 Filed 10/29/18 Page 5 of 8



                            /s/ Jeffrey S. Rasmussen
                            Jeffrey S. Rasmussen
                            Peter J. Breuer
                            Katie D. Frayler
                            Michael W. Holditch
                            1900 Plaza Drive
                            Louisville, CO 80027
                            Telephone: (303) 673-9600
                            Facsimile: (303) 673-9155/9839
                            Email: pbreuer@ndnlaw.com
                            Email: jrasmussen@ndnlaw.com
                            Email: kfrayler@ndnlaw.com
                            Email: mholditch@ndnlaw.com

                            Counsel for Plaintiffs Crow Indian Tribe,
                            Crow Creek Sioux Tribe, Standing Rock
                            Sioux Tribe, Piikani Nation, the Crazy Dog
                            Society, Hopi Nation Bear Clan, Northern
                            Arapaho Elders Society, David Bearshield,
                            Kenny Bowekaty, Llevando Fisher, Elise
                            Ground, Arvol Looking Horse, Travis
                            Plaited Hair, Jimmy St. Goddard, Pete
                            Standing Alone, and Nolan Yellow Kidney


                            /s/ Matthew K. Bishop
                            Matthew K. Bishop
                            Western Environmental Law Center
                            103 Reeder’s Alley
                            Helena, MT 59601
                            (406) 324-8011 (tel.)
                            (406) 443-6305 (fax)
                            bishop@westernlaw.org

                            Counsel for Plaintiff WildEarth Guardians




                              4
Case 9:17-cv-00089-DLC Document 278 Filed 10/29/18 Page 6 of 8



                            /s/ Nicholas M. Arrivo
                            Nicholas M. Arrivo
                            The Humane Society of the United States
                            1255 23rd St. NW
                            Washington, DC 20037
                            (202) 676-2339
                            narrivo@humanesociety.org

                            Kristine M. Akland
                            Akland Law Firm, PLLC
                            317 E. Spruce St.
                            P.O. Box 7274
                            Missoula, MT 59807
                            (406) 544-9863
                            aklandlawfirm@gmail.com

                            Counsel for Plaintiffs The Humane Society
                            of the United States and The Fund for
                            Animals




                              5
Case 9:17-cv-00089-DLC Document 278 Filed 10/29/18 Page 7 of 8



                            /s/ Timothy M. Bechtold
                            Bechtold Law Firm, PLLC
                            PO Box 7051
                            Missoula, MT 59807
                            (406) 721-1435
                            tim@bechtoldlaw.net

                            Rebecca K. Smith
                            Public Interest Defense Center, P.C.
                            P.O. Box 7584
                            Missoula, MT 59807
                            (406) 531-8133
                            publicdefense@gmail.com

                            David A. Bell
                            1917 S. Higgins Ave
                            Missoula, MT 59801
                            (406) 531-0403
                            BellLawMT@gmail.com

                            Counsel for Plaintiffs Alliance for the Wild
                            Rockies, Native Ecosystems Council, and
                            Western Watersheds Project




                              6
       Case 9:17-cv-00089-DLC Document 278 Filed 10/29/18 Page 8 of 8



                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was today served via the Court’s

CM/ECF system on all counsel of record.

                                      /s/ Timothy J. Preso
                                      Timothy J. Preso




                                         7
